DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenn (US 5,538,499) in view of Lerman (US 6,540,703) and further in view of Marko et al. U.S. Patent No. (5,919,148).
Regarding claim 1, Schwenn substantially discloses an apparatus (Figs. 1-6) comprising: 
a wearable component (183 + 185 + 187) having an interior surface (the inner, concave surface of 183 + 185 + 187) and an exterior surface (the outer, convex surface of 183 + 185 + 187); 
the wearable component (183 + 185 + 187) separably attached (via its straps 183, 185 and the Velcro on 181. The wearable component could be separated from the connecting portion 181 by removing the straps from the connecting portion) to a connecting portion (181, which connects 183 + 185 + 187 to the rest of the apparatus. 181 is a structure that is form-fitted to a portion of the body (the arm), and has rigidity (it supports the arm), which meets the 112(f) limitation) having a receiving element (the “two bolts” on 181, Col. 7 lines 46-47, which are protrusions, meeting the limitation described under 112(f)) and 
the receiving element (the “two bolts” on 181) separably attached (the “two bolts” can be loosened and separated from the apparatus) to an attachment element (the “distal end of the upper-arm support 159” + 171, which attaches the connecting portion 181 and receiving element to the rest of the apparatus. Note that these structures meet the limitations of a bar (171) and a clamp (the end of 159, which clamps the bar as seen in Fig. 3) as described under 112(f)) removably affixed (via the “two bolts” on 141, which can be loosened and removed); wherein the external support structure is configured to stabilize the apparatus; the thoracic band (135) and the pelvic belt and associated straps and buckles as shown in (fig.6) is configured to stabilize the apparatus when donned on the user.

Marko et al. however, teaches an apparatus for evaluating the stability of the shoulder joint of a human subject (abstract) and (fig.2) comprising a wearable component via (elbow support  40 having two restraining straps 48 and 50, as shown in fig.2) wherein an external support or bearing shaft (54) is configured to rigidly stabilize the apparatus with support external from a body wearing the wearable component (as shown in fig.2).
In view of the teachings of Marko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Schwenn by incorporating by incorporating an external support structure is configured to rigidly stabilize the apparatus with support external from a body wearing the wearable component in order to support an applied load.
The combination of Schwenn/Marko et al. substantially discloses the invention as claimed except a slip-resistant material adhered to the interior surface of the wearable component.
Lerman teaches an analogous wearable component (pad 42) with a slip-resistant material (“non-skid” material such as silicone) adhered to the interior surface (the inner, concave surface) of the wearable component (42) (note that the claimed phrase “a slip-resistant material adhered to the interior surface” is being treated as a product by process limitation; that is, that an interior surface with a slip-resistant material is made by adhering the slip-resistant material to the interior surface.  As set forth in MPEP 2113, product by process claims are NOT limited to the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interior surface of the wearable component of Schwenn/Marko et al. to include a slip-resistant material as taught by Lerman, in order to prevent rotation or migration of the wearable component (see Lerman Col. 6 line 61-Col. 7 line 10).
Regarding claim 4, Schwenn in view of Marko et al./Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the slip-resistant material (“non-skid” material, Lerman) comprises silicone (Lerman Abstract, Col. 6 line 24-Col. 7 line 10).
Regarding claim 5, Schwenn in view of Marko et al./Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the attachment element (the “distal end of the upper-arm support 159” + 171, Schwenn) is selected from the group consisting of a clamp, a bar, a rail, a bracket, a clip, a protrusion, and combinations thereof (the attachment element comprises a bar 171, and a clamp 159 as discussed in claim 1; see Schwenn Fig. 3).
Regarding claim 6, Schwenn in view of Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Lerman further discloses that the attachment element (the “distal end of the upper-arm support 159” + 171, Schwenn) comprises a rail (171, Schwenn) and a clamp (the distal end of 159, which clamps rail 171, see Schwenn Fig. 3).
Regarding claim 7, Schwenn in view of Marko et al./Lerman discloses the apparatus of claims 1 and 6 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the clamp (the distal end of 159, Schwenn) is configured to slide along the rail (171, Schwenn) (see Schwenn Col. 6 line 56-Col. 7 line 6 and Fig. 3; the clamp can slide along the length of the bar via slot 173).
Regarding claim 8, Schwenn in view of Marko et al./Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the external support structure (141 + the parts of the apparatus worn on the torso connected to 141, Schwenn) comprises an articulated support structure comprising a plurality of pivotally connected segments (the external support structure includes segments 141, 123, 103, 105, and 107; segment 141 is pivotally connected to segment 123 via 139; segments 103 and 105 are pivotally connected to segment 107 via bolts 111, see Col. 3 lines 40-46, Col. 5 lines 34-45, Figs. 1-6 of Schwenn).
Regarding claim 9, Schwenn in view of Marko et al./Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that one or more of the wearable component (183 + 185 + 187, Schwenn) and the connecting portion (181, Schwenn) 
Regarding claim 10, Schwenn in view of Marko et al./Lerman discloses the apparatus of claims 1 and 9 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the portion of the body is selected from the group consisting of a portion of an arm, a portion of a leg, a portion of a torso, a portion of a head, and a portion of a neck (a portion of an arm; see Schwenn Figs. 1, 5-6).
Regarding claim 11, Schwenn discloses an apparatus (Figs. 1-6) comprising: 
a wearable component (183 + 185 + 187) having an interior surface (the inner, concave surface of 183 + 185 + 187) and an exterior surface (the outer, convex surface of 183 + 185 + 187); 
the wearable component (183 + 185 + 187) configured to separably attach (via its straps 183, 185 and the Velcro on 181) to a connecting portion (181, which connects 183 + 185 + 187 to the rest of the apparatus. 181 is a structure that is form-fitted to a portion of the body (the arm), and has rigidity (as it supports the arm), which meets the 112(f) limitation) having a receiving element (the “two bolts” on 181, Col. 7 lines 46-47, which are protrusions, meeting the limitation described under 112(f)); and 
the receiving element (the “two bolts” on 181) configured to receive an attachment element (179, which meets the limitation of a bar as described under 112(f) removably affixed (via 171, 159, and the “two bolts” on 141, which can be loosened and removed); wherein the external support structure is configured to stabilize the apparatus; the thoracic band (135) and the pelvic belt and associated straps and buckles as shown in (fig.6) is configured to stabilize the apparatus when donned on the user.

Marko et al. however, teaches an apparatus for evaluating the stability of the shoulder joint of a human subject (abstract) and (fig.2) comprising a wearable component via (elbow support  40 having two restraining straps 48 and 50, as shown in fig.2) wherein an external support or bearing shaft (54) is configured to rigidly stabilize the apparatus with support external from a body wearing the wearable component (as shown in fig.2).
In view of the teachings of Marko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Schwenn by incorporating by incorporating an external support structure is configured to rigidly stabilize the apparatus with support external from a body wearing the wearable component in order to support an applied load.
The combination of Schwenn/Marko et al. substantially discloses the invention as claimed except a slip-resistant material adhered to the interior surface of the wearable component.
Lerman teaches an analogous wearable component (pad 42) with a slip-resistant material (“non-skid” material such as silicone) adhered to the interior surface (the inner, concave surface) of the wearable component (42) (note that The claimed phrase “a slip-resistant material adhered to the interior surface” is being treated as a product by process limitation; that is, that an interior surface with a slip-resistant material of the apparatus is done by adhering.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interior surface of the wearable component of Schwenn/Marko et al. to include a slip-resistant material as taught by Lerman, in order to prevent rotation or migration of the wearable component (see Lerman Col. 6 line 61-Col. 7 line 10).
Regarding claim 12, Schwenn substantially discloses a method of stabilization (Figs. 1-6) comprising: 
obtaining an apparatus (the apparatus of Figs. 1-6) comprising a wearable component (183 + 185 + 187) having an interior surface (the inner, concave surface of 183 + 185 + 187) and an exterior surface (the outer, convex surface of 183 + 185 + 187), the wearable component (183 + 185 + 187) separably attached (via its straps 183, 185 and the Velcro on 181) to a connecting portion (181, which connects 183 + 185 + 187 to the rest of the apparatus. 181 is a structure that is form-fitted to a portion of the body (the arm), and has rigidity (as it supports the arm), which meets the 112(f) limitation) having a receiving element (the “two bolts” on 181, Col. 7 lines 46-47, which are protrusions, meeting the limitation described under 112(f) and  the receiving element (the “two bolts” on 181) configured to receive an attachment element (179, which meets 
applying the wearable component (183 + 185 + 187) to a portion (the arm) of a body (the wearer’s body) (see Figs. 1, 5-6),
attaching (via tightening the “two bolts” on 141) the attachment element (179) to the external support structure (141 + the parts of the apparatus worn on the torso connected to 141); and
separably attaching (via the “two bolts” on 179 and 181) the connecting portion (181) to the attachment element (179) (Abstract, Col. 3 line 18-Col. 7 line 63, Figs. 1-6); ); wherein the external support structure is configured to stabilize the apparatus; the thoracic band (135) and the pelvic belt and associated straps and buckles as shown in (fig.6) is configured to stabilize the apparatus when donned on the user.
Schwenn substantially discloses the invention as claimed except (1) the external support structure is configured to rigidly stabilize the apparatus with support external from the body wearing the wearable component and (2) a slip-resistant material adhered to the interior surface of the wearable component.
Marko et al. however, teaches an apparatus for evaluating the stability of the shoulder joint of a human subject (abstract) and (fig.2) comprising a wearable component via (elbow support  40 having two restraining straps 48 and 50, as shown in fig.2) wherein an external support or bearing shaft (54) is configured to rigidly stabilize the apparatus with support external from a body wearing the wearable component (as shown in fig.2).
In view of the teachings of Marko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of 
The combination of Schwenn/Marko et al. substantially discloses the invention as claimed except a slip-resistant material adhered to the interior surface of the wearable component.
Lerman teaches an analogous wearable component (pad 42) with a slip-resistant material (“non-skid” material such as silicone) adhered to the interior surface (the inner, concave surface) of the wearable component (42) (note that the claimed phrase “a slip-resistant material adhered to the interior surface” is being treated as a product by process limitation; that is, that an interior surface with a slip-resistant material is made by adhering the slip-resistant material to the interior surface. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Because the slip-resistant material is “secured” to the inner surface, it is considered to be adhered to the inner surface) (Abstract, Col. 2 lines 36-39, Col. 3 line5-Col. 4 line 6, Col. 6 line 24-Col. 7 line 10, Figs. 1-3, 10-11), for the purpose of preventing rotation or migration of the wearable component (see Col. 6 line 61-Col. 7 line 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interior surface of the wearable component of Schwenn/Marko et al. to include a slip-resistant material as taught by Lerman, in order to prevent rotation or migration of the wearable component (see Lerman Col. 6 line 61-Col. 7 line 10).
Regarding claim 14, Schwenn in view of Marko et al./Lerman discloses the method of claim 12 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that applying the wearable component (183 + 185 + 187, Schwenn) to the portion of the body (the arm) comprises applying a compressive force to the portion of the body (the arm) (see Schwenn Col. 7 lines 41-46, Figs. 1-3 and 5-6; when the wearable component is placed on the arm, there will be a compressive force on the arm due to the straps 183, 185 and pad 187 being wrapped around the arm and the weight of 187 on the arm).
Regarding claim 17, Schwenn in view of Marko et al./Lerman discloses the method of claim 12 as discussed above.
Lerman further teaches wherein applying an analogous wearable component (42) to an analogous portion of a body (a limb) comprises contacting the slip-resistant material (“non-skid” material) with the portion of the body (the limb) to create a coefficient of friction sufficient to resist substantial slipping between the wearable component (42) and the portion of the body (the limb) (Abstract, Col. 2 lines 36-39, Col. 3 line 5-Col. 4 line 6, Col. 6 line 24-Col. 7 line 10, Figs. 1-3, 10-11), for the purpose of enhancing the frictional contact between the wearable component and the skin in order to prevent rotation and migration of the wearable component (see Col. 6 line 24-Col. 7 line 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Schwenn in view of Marko et al./Lerman to further comprise contacting the slip-resistant material with the limb, in order to enhance the frictional contact between the wearable component and the skin to prevent rotation and migration of the wearable component (see Lerman Col. 6 line 24-Col. 7 line 10).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenn/ Marko et al./Lerman and further in view of Clark (US 8,845,568).
Regarding claim 2, Schwenn/ Marko et al./Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the wearable component (183 + 185 + 187, Schwenn) further comprises a strap (183, 187, Schwenn) (Schwenn Col. 7 lines 41-45, Fig. 3).
Although Schwenn discloses that the strap is secured to the connecting portion (181) via Velcro (see Col. 7 lines 41-46), Schwenn does not explicitly disclose the strap having a hook-and-loop surface.
Clark teaches an analogous strap (102) connected to an analogous connecting portion (104), the strap (102) having a hook-and-loop surface (the outer surface of the strap which has hook and loop 113A + 113B as part of “adjustment mechanism 120”) (Col. 3 line 63-Col. 4 line 17, Fig. 2C), the hook-and-loop adjustment mechanism provided for the purpose of allowing removal of excess slack from the strap to better accommodate patients of different sizes (see Col. 4 lines 12-17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the straps (183, 185) of Schwenn in view of Marko et al./Lerman to comprise the hook-and-loop adjustment mechanism as taught by Clark, in order to allow excess slack to be removed from the straps to better accommodate patients of different sizes (see Clark Col. 4 lines 12-17). Additionally, with this modification, the straps (183, 187, 
Regarding claim 13, Schwenn in view of Marko et al./Lerman discloses the method of claim 12 as discussed above.
Schwenn in view of Marko et al./Lerman further discloses that the wearable component (183 + 185 + 187, Schwenn) further comprises a strap (183, 185, Schwenn), and wherein applying the wearable component (183 + 185 + 187, Schwenn) to the portion of the body (the arm) comprises wrapping the strap (183, 185, Schwenn) around the portion of the body (the arm) (Schwenn Col. 7 lines 41-46, Figs. 1, 5-6).
Although Schwenn discloses that the strap (183, 185) is secured to the connecting portion (181) via Velcro (see Col. 7 lines 41-46), Schwenn does not explicitly disclose the strap having a hook-and-loop surface, and separably attaching a first portion of the strap to a second portion of the strap using the hook-and-loop surface. 
Clark teaches an analogous strap (102) connected to an analogous connecting portion (104), the strap (102) having a hook-and-loop surface (the outer surface of the strap which has hook and loop 113A + 113B as part of “adjustment mechanism 120”), and separably attaching a first portion (the portion of the strap with 113A) of the strap (102) to a second portion (the portion of the strap with 113B) of the strap (102) using the hook-and-loop surface (the outer surface of the strap having 113A + 113B) (Col. 3 line 63-Col. 4 line 17, Fig. 2C), for the purpose of removing excess slack from the strap to better accommodate the patient (see Col. 4 lines 12-17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the straps (183, 185) of Schwenn in view of Marko et .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenn/ Marko et al./Lerman and further in view of Pirmantgen (US 4,565,190) and Grabenkort (US 5,263,497).
Regarding claim 3, Schwenn in view of Marko et al./Lerman discloses the apparatus of claim 1 as discussed above.
Schwenn in view of Marko et al./Lerman does not disclose that the wearable component and the connecting portion each independently comprise a polymer selected from the group consisting of an air-cured polymer, a temperature-cured polymer, polyethylene terephthalate, polyethylene, polyvinyl chloride, polypropylene, polystyrene, fiberglass, carbon fiber, and combinations thereof.
Pirmantgen teaches an analogous wearable component (34) comprising polyvinyl chloride (Col. 3 lines 45-65, Col. 4 line 61-Col. 6 line 46, Figs. 1-7), for the purpose of making the wearable component tough, lightweight, and capable of being reshaped (see Col. 6 lines 29-46).

Schwenn/Marko et al./Lerman/Pirmantgen discloses the apparatus as discussed above.
Schwenn/Marko et al./Lerman/Pirmantgen does not disclose that the connecting portion comprises a polymer selected from the group consisting of an air-cured polymer, a temperature-cured polymer, polyethylene terephthalate, polyethylene, polyvinyl chloride, polypropylene, polystyrene, fiberglass, carbon fiber, and combinations thereof.
Grabenkort teaches an analogous connecting portion (10, which supports an arm) comprising polystyrene (Col. 3 line 44-Col. 6 line 18, Figs. 1-7), for the purpose of making the connecting portion lightweight and inexpensive (see Col. 5 line 67-Col. 6 line 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connecting portion (181, Schwenn) of Schwenn/Marko et al./Lerman/Pirmantgen to comprise polystyrene as taught by Grabenkort, in order to make the connecting portion lightweight and inexpensive (see Grabenkort Col. 5 line 67-Col. 6 line 9).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenn/ Marko et al./Lerman and further in view of Brudny (US 4,417,569).
Regarding claim 15, Schwenn/Marko et al./Lerman discloses the method of claim 12 as discussed above.

Brudny teaches an analogous method of stabilization (Abstract) which comprises applying an analogous wearable component (20) to an analogous body portion (the arm) and placing the wearable component (20) between the portion of the body (the arm) and an article of clothing (see Abstract; the device is worn under a garment) (Abstract, Col. 4 line 48-Col. 5 line 55, Figs. 1-7), for the purpose of wearing the wearable component inconspicuously (see Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Schwenn/Marko et al./Lerman to comprise placing the wearable component between the portion of the body and an article of clothing as taught by Brudny, in order to wear the wearable component inconspicuously (see Brudny Abstract).
Regarding claim 16, Schwenn/Marko et al./Lerman/Brudny discloses the method of claims 12 and 15 as discussed above.
Schwenn in view of Marko et al./Lerman/Brudny further discloses that placing the wearable component (183 + 185 + 187, Schwenn) between the portion of the body (the arm) and the article of clothing (“garment,” Brudny) at least partially conceals the wearable component (see Brudny Abstract; because the wearable component is placed under a garment to be inconspicuous, the garment at least partially conceals the wearable component).

Response to Arguments
Applicant’s arguments, see pages 1-9, filed 11/16/2020, with respect to new amendments have been fully considered and are persuasive, however, upon an updated search a newly discovered reference drawn to Marko et al. reads on the newly filed amendments to independent claims 1 and 11-12.  The Office maintains the teachings of the secondary references to cure the deficiencies of the combination of Schwenn/Marko et al./Lerman.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786